DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/28/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information contained in the foreign language reference referred to therein has not been considered.
  	Additionally, the information disclosure statement filed 2/28/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no publication date has been provided for the foreign language reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a), and 37 C.F.R. 1.98 (b) (5): “Each publication listed in an information 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160.
Khalid discloses:
10.  A method of controlling a pump via a network, comprising, at an application server [Regarding the limitation “server”, applicant’s specification at 0073 makes it clear that a server can be “a PC, minicomputer, mainframe computer, microcomputer, or other device having a processor and a repository for data and/or connection to a repository for data, via, for example, a network 844, such as the Internet or an intranet, and couplings 845, 846, 864.” Additionally, applicant’s specification at 0009 makes it clear that a server comprises memory, a network interface and a processor. Additionally, 0025 of applicant’s specification makes it clear that the server can be a cloud based server which may include geographically dispersed computing hardware. Additionally, 0029 of applicant’s specification makes in clear the server can be more than one server. Additionally, 0028 makes it clear that servers can be local devices for an organization or even a user device itself wherein user devices include “a mixed reality or virtual reality device, a music device, a television, a navigation system, a camera, a personal digital assistant (PDA), a handheld device, or any other suitable computer device having wired and/or wireless connection capability with one or more other devices” as in 0024. Additionally, 0065 of applicant’s specification makes it clear the disclosed invention can be software. 
Thus, when read in light of applicant’s specification, Khalid meets the limitations of an “application server” because in e.g. Fig 1 Khalid discloses a cloud based server 112 (which is considered a server as in applicant’s 0025) and a local wireless adaptor 106 which as in e.g. Fig 3 includes memory 312, a gateway node 312, and a processor 306 (which is considered a server as in applicant’s 0073, 0009, 0028, and 0024) wherein the server can be more than one server (as in applicant’s 0029). Also, the software itself operating in the cloud based server 112 and 
receiving, from a registered user (see user account throughout including set up a user account in 0067, and user account at 150 in Fig 2), a selection of an operation program for the pump (see mode throughout including user defined pumping modes in 0154), the operation program including control commands to control a drive motor of the pump (see e.g. speed and time in 0154 which are examples of commands associated with a mode, and see table 2 in 0134 such as set start time and set flow wherein these parameters are examples of commands set by the user as in 0151); 
sending the program to a command server to send the control commands to the pump (As stated above, Khalid meets the limitations of a “server”. The user device 114 receives the program command inputs from the user via the user device, and the user device subsequently sends those program command inputs to e.g. the cloud based server 908 as in Fig 9. The cloud based server subsequently sends the program command inputs to e.g. the wireless adaptor 904 to send the control commands to the pump controller 902 which subsequently sends the control commands to the pump. Thus, e.g. the cloud based server 908 can be considered the command server, and/or e.g. the wireless adaptor 904 can be considered the command server as each receives the program commands and subsequently sends the program commands to another portion of the system “to send the control commands to the pump”).      
wherein a controller for the pump receives the control commands from the command server (see e.g. 0169 and 3614 in Fig 36);  

receiving operation parameters from the controller and storing the operation parameters in association with the registered user (see e.g. Fig 17 and associated description in 
evaluating the operation parameters according to defined conditions (see e.g. 1604 and 1606 in Fig 16 wherein the pre-determined values are the defined conditions which are set by the user as in 0113) to determine whether an alert condition has occurred (see 0113 and 1610-1612 in Fig 16); and 
transmitting an alert to the registered user or another registered user (see e.g. 1612 in Fig 16). 
 	Khalid is silent regarding the type of pump used and therefore does not disclose the use of a positive displacement pump.
 	However, Stenner discloses the use of a positive displacement pumps (see e.g. the title). 
  	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize positive displacement pumps in the system of Khalid to gain the benefit of “feeding chemicals at a controlled rate” as taught by Stenner in col 1, lines 3-4.
 	Khalid discloses the limitations generating an audit report including the operation parameters from the positive displacement pump (see “and associated parameters” in 0173 wherein table 1 at 0111 shows setpoints [i.e. commands] are considered parameters of Khalid), and the alert (see “the fault” in 0173 of Khalid). 
 	Khalid does not disclose wherein the record includes an audit trail indicating which users performed actions as which time; and generating an audit report including the audit trail indicating each time that the registered user performed an action. It is noted that Khalid does 
  	Nordquist discloses the use of an Internet browser on a user device (see e.g. 0021) displaying web pages (see e.g. 0071) wherein the browser web pages include: a record including an audit trail indicating which users performed actions as which time (The intended scope of an audit trail is unclear. No details or examples are provided by applicant. As best understood see change history data in the web page illustrated in Fig 10 and 0113.); and generating an audit report including the audit trail indicating each time that the user performed an action (The intended scope of an audit report is unclear. No details or examples are provided by applicant. As best understood see the change history web page presenting the change history data in the web page illustrated in Fig 10 and described in 0113.). 
 	It is noted that Nordquist also discloses storing a record of the control commands associated with the registered user (see e.g. the list of changes or commands that have been made in the web page illustrated in Fig 10 and 0013, and the operational parameters in the web pages illustrated in Figs 1B-3, and the operation settings in the web page illustrated in Fig 6, and relay parameters in the web page illustrated in Fig 7 presenting the parameters described in 0113), and Nordquist also discloses the audit trail includes operation parameters from the pump (see the operational parameters in the web pages illustrated in Figs 1B-3, the operation settings in the web page illustrated in Fig 6, and/or relay parameters in the web page illustrated in Fig 7 presenting the parameters described in 0113), and the alert (see the web pages illustrated in Figs 9A-9C). 
alerting operators as to alarm conditions triggered by state changes, and reporting on the equipment's historical activity and any actions or changes performed (as taught by Nordquist in 0063) wherein the server can format data and controls into web pages to be displayed by the user’s browser which requires no special software (as taught by Nordquist in 0071).

 	Khalid as modified above discloses:
 	17.  The method of claim 10, wherein sending the program to the command server to publish the control commands comprises: indicating a time to publish the commands to control the positive displacement pump to operate according to the program (See “set start time” in Table 2 in 0134 of Khalid wherein this parameter “indicates” a “time to publish the commands to control the positive displacement pump to operate according to the program” for the program shown in Table 2. See also Table 1 in 0111 including Time, Date, and Wake Delay; 
 	21. The method of claim 17, wherein sending the program to the command server to send the control commands to the positive displacement pump comprises: indicating a condition for the command server to evaluate based on feedback from the positive displacement pump (see e.g. 1604 and 1606 in Fig 16 of Khalid wherein any of the pre-determined values is the condition wherein the wireless adaptor meets the limitations of a server when read in light of applicant’s specification as detailed in the rejection of claim 10 above). 

	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160 in in further view of Building Smarter Planet Solutions with MQTT and IBM WebSphere MQ Telemetry, by IBM, published 2012.
 	Khalid as modified above does disclose using a command server to publish commands to multiple positive displacement pumps (see pumps such as the sump pump, well pump, pool pump, chemical dispensers, chlorinators, and PH controllers in 0002-0008 of Khalid). However, Khalid as modified above does not disclose the use of MQTT protocol, or the use of identifiers of the pump, or the use of a MAC address. Thus Khalid does not disclose the other limitations of claim 11-13. 
 	IBM discloses:
 	Claim 11:  publishing the control commands using Message Queuing Telemetry Transport (MQTT) protocol (see MQTT throughout IBM including the title). 
  	Claim 12: publishing commands for multiple pumps (see pumps in Fig 1-3 of IBM and devices in Table 5-2 and Figs 6-1 through 6-4), each command including an identifier of the positive displacement pump to execute the respective command (see section Client Identifier in section 2.3.2 of IBM). 
  	Claim 13: the identifier is a media access control (MAC) address of the positive displacement pump (see section Client Identifier in section 2.3.2 of IBM).
	 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the MQTT protocol as taught by IBM in the system of . 

 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160 in further view of Erman US RE46143.
 	Regarding claim 14, Khalid as modified above does disclose monitoring pump parameters (see e.g. 0112) but does not disclose wherein the operation parameters include rotation speed, rotation direction, and number of compressions.
 	However, these are known parameters of pump drive motors as disclosed by Erman (see col 14 lines 15-18 where pump motor speed and direction, and the number of motor steps [which correspond to the number of compressions in a positive displacement pump] are disclosed).
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to monitor the known pump motor parameters such as those taught by Erman in the system of Khalid as modified above to gain the benefit of monitoring the pump motor parameters and alerting the user of changes to the pump parameter as taught by Khalid in 0012.
 	Additionally, since Khalid discloses monitoring pump parameters and alerting a user when these parameters change, monitoring any type of pump parameter would be an obvious modification of Khalid as modified above. MPEP 2143 I (A) provides exemplary rationales for obviousness: 
B) Simple substitution of one known element for another (monitoring one type of pump parameter instead of another) to obtain predictable results (using monitored pump parameter as a basis for user alerts as taught by Khalid);  
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions (monitoring any particular pump parameters, which are finite in number), with a reasonable expectation of success (using monitored pump parameter as a basis for user alerts as taught by Khalid);
 	Given Khalid’s teaching of monitoring pump parameters, before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to monitor any particular pump parameters such as those claimed in the system of Khalid as modified above to gain the benefit of monitoring the pump motor parameters and alerting the user of changes to the pump parameter as taught by Khalid in 0012.

 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160 in further view of Ma US 2020/0278979.
 	Khalid as modified above discloses wherein evaluating the operation parameters according to defined conditions comprises: comparing a current configuration and the operating parameters of the positive displacement pump to historical failure information for a same or similar model of pump or pump component to predict a likelihood of failure or a component lifetime (See “The prognosticated life expectancy of the motor can be used to provide predictive maintenance schedules, which can be used to ensure components are 
 	In any event, if Khalid is found lacking in any manner, Ma discloses comparing a current configuration and the operating parameters of the positive displacement pump to historical failure information for a same or similar model of pump or pump component to predict a likelihood of failure or a component lifetime (see “Another such example is to use machine learning to predict failures of equipment such as electrical submersible pumps or drilling motors using past operational event logs of similar equipment in similar operating conditions.” in 0074). 
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to use machine learning to predict pump failure of equipment such as pump equipment as taught by Ma in the system of Khalid as modified above to gain the benefit of avoiding equipment failure.
 	
 	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160 in further view of Ma US 2020/0278979 in further view of Johnson US 2010/0187185 in further view of Ashburn US 2012/0027622.
  	Khalid as modified above does not disclose wherein the positive displacement pump is a 
peristaltic pump and the historical failure information includes an average time to failure or average number of cycles to failure for a tubing used in the current configuration.
 	Like Khalid, Johnson discloses a pump for a pool (see e.g. 0002 of Khalid and e.g. 0038 of Johnson) wherein Johnson discloses the use of a peristaltic pump (see e.g. 0035).
 	 Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to use a peristaltic pump of Johnson in the system of Khalid as modified above to gain the benefit of balancing the PH of the pool via muriatic acid pumped by the peristaltic pump as taught by Johnson in 0038.
 	Ashburn also discloses wherein the positive displacement pump is a peristaltic pump (see e.g. the title) and discloses the historical failure information includes an average time to failure or average number of cycles to failure for a tubing used in the current configuration (see maximum operational life for the specified tube in 0056). 
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to use the tube failure prediction methods of Ashburn in the system of Khalid as modified above to gain the benefit of “An alert may be generated to warn an operator that the predicted operational life has been exceeded” as taught by Ashburn in 0056.
 	
 	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160 in further view of McDowell US 20040265154.
 	Khalid as modified above does disclose the use of a positive displacement pump but does not disclose receiving, at an application server, an indication that a leak from the positive displacement pump or a tube installed therein has been detected. 
 	McDowell discloses receiving, at an application server (see 138 or 154 and 0016), an indication that a leak from the positive displacement pump or a tube installed therein has been detected (see leak and leak detection unit throughout including 0055).
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use the leak detection systems and methods of McDowell in the system of Khalid as modified above to gain the benefit of “providing a remote indication of pump status” as taught by McDowell in 0010.

 	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid US 20170170979 in view of Stenner US 3756752 in further view of Nordquist US 20030014160 in further view Richie US 20140195454.
 	Regarding claim 22, Norquist as modified above does not disclose any type of administrator access and thus does not disclose the report is generated by a request from an administrator with a higher security level than the registered user. 

 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide e.g. administrators and super administrators with access to the report generation user interfaces of Khalid as modified above (by e.g. Norquist) to gain the benefit of allowing administrators and super administrators access to monitoring and reporting the current state of elements, alerting operators as to alarm conditions triggered by state changes, and reporting on the equipment's historical activity and any actions or changes performed (as taught by Nordquist in 0063) wherein the server can format data and controls into web pages to be displayed by the user’s browser which requires no special software (as taught by Nordquist in 0071).
 	It is noted that applicant does not explain in practical terms what is meant by different security levels. In practice, such levels are used to grand different degrees of access and/or different privileges to perform certain actions. Thus, one of ordinary skill in the art would understand that administrators and super administrators have a higher security level than users and this is apparent in e.g. 0063 of Richie wherein administrators and super administrators are granted different levels of access and different privileges to perform actions. 
 	  

 	
Response to Arguments
2/28/22 have been fully considered but they are not persuasive. 
Applicant argues:
To the extent applicable to the amended claims, the Applicant respectfully traverses these rejections. The applied references, alone or in combination, fail to disclose or suggest at least,  
"storing a record of the control commands associated with the registered user, wherein the record includes an audit trail indicating which users performed actions at which time" and "generating an audit report including the audit trail indicating each time that the registered user performed an action, the operation parameters from the positive displacement pump, and the alert," as recited in amended independent claim 11. 
With respect to the record of the control commands associated with the registered user, the Office Action asserts that paragraph [0151] discloses "if the user does have write access, the parameters can be updated in the cloud based server 2208 at process block 2812...Once the parameters have been updated in the cloud based server 2208, the cloud based server 2208 can push the modified parameters to the variable speed pool pump controller 2202 via the wireless adaptor." The Office Action assert that this disclosure means that a record of the parameters/commands must exist in the cloud based server. Specifically, the Office Action asserts that Table 2 of Khalid must exist in the cloud based server. The Applicant respectfully submits that Khalid merely describes storing the current operating parameters in the cloud based server and the controller. The current operating parameters, however, do not include "an audit trail indicating which users performed actions at which time." Table 2 merely stores current parameters and does not store any record of a user associated with the parameters or any indication of which time an action is performed by a user. Accordingly, even if Table 2 of Khalid is stored in the cloud based server, such a feature does not disclose or suggest the subject matter of amended independent claim 10. 



Examiner’s answer:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner utilized Nordquist to teach the portions of the claim which applicant argues.

Applicant argues:
The Office Action further asserts that Khalid discloses the limitations generating an audit report including the operation parameters from the positive displacement pump, citing paragraph [0173]. The cited paragraph describes contacting a service provider. The messages sent to the service provider do not include "the audit trail indicating each time that the registered user performed an action." 


Examiner’s answer:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner utilized Nordquist to teach the portions of the claim which applicant argues.

Applicant argues:
The Office Action admits that Khalid does not disclose wherein the record includes an audit trail indicating each time that the registered user performed an action; and generating an audit report including the audit trail indicating each time that the registered user performed an action. 
The Office Action cites Nordquist to remedy the admitted deficiencies of Khalid. The Office Action cites Fig. 10 and paragraph 0113 of Nordquist, which describe a change history. Paragraph [0113] recites, "The Change History screen 260 presents a list 261 of changes or commands that have been made, and identifies the user who implemented the change." The Change History screen does not include "the operation parameters from the positive displacement pump" or any alert. 


Examiner’s answer:
 	As noted in the most recent office action, applicant did not provide any details or examples of an audit trail or an audit report. Nordquist discloses the use of an Internet browser on a user device (see e.g. 0021) displaying web pages (see e.g. 0071) wherein the browser web pages include a record including an audit trail indicating which users performed actions as which time (As best understood see change history data in the web page illustrated in Fig 10 and 0113.); and generating an audit report including the audit trail indicating each time that the user performed an action (As best understood see the change history web page presenting the change history data in the web page illustrated in Fig 10 and described in 0113.). 
 It is noted that Nordquist also discloses storing a record of the control commands associated with the registered user (see e.g. the list of changes or commands that have been made in the web page illustrated in Fig 10 and 0013, and the operational parameters in the web pages illustrated in Figs 1B-3, and the operation settings in the web page illustrated in Fig 6, and relay parameters in the web page illustrated in Fig 7 presenting the parameters described in 0113), and Nordquist also discloses the audit trail includes operation parameters from the pump (see the operational parameters in the web pages illustrated in Figs 1B-3, the operation settings in the web page illustrated in Fig 6, and/or relay parameters in the web page illustrated in Fig 7 presenting the parameters described in 0113), and the alert (see the web pages illustrated in Figs 9A-9C).

Applicant argues:
Stenner, IBM, Erman, Ma, Johnson, Ashburn, and Fletcher are not cited regarding records of control commands associated with a registered user and do not remedy the deficiencies of Khalid. 
Moreover, the Office Action has not shown that the differences between the teachings of Khalid, Reese, IBM, Erman, Ma, Ashburn, and McDowell either alone or in combination, and the subject matter of the independent claim are such that the claimed subject matter as a whole would have been obvious, even when taking into consideration the predictable use of the disclosed prior art elements. The Office Action asserts that it would have been obvious to utilize the reports of Nordquist in the system of Khalid as modified above to gain the benefit of presenting additional information to aid monitoring and diagnosing the pump system. The Applicant respectfully disagrees. Neither Khalid nor Nordquist combine a record of user actions with operation parameters and alerts. 


Examiner’s answer:
Nordquist combines this information in categorized web pages of a web browser (as in 0021, and 0071 of Nordquist) as detailed above in the cited figures of Nordquist. 

Applicant argues:


Khalid does not provide any record of user actions to the service provider. The Office Action asserts that Nordquist also teaches operation parameters and alerts, but that information is not combined into an audit report with the change history.




Examiner’s answer:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner utilized Nordquist to teach the portions of the claim which applicant argues.

Applicant argues:


 The Office Action proposes to "utilize the reports of Nordquist in the system of Khalid as modified above." The Applicant respectfully submits that substituting the change history of Nordquist for the messages of Khalid or sending an additional change history does not result in "generating an audit report including the audit trail indicating each time that the registered user performed an action, the operation parameters from the positive displacement pump, and the alert." 


Examiner’s answer:
Whether one of ordinary skill in the art decides to add the additional change history information of Nordquist to e.g. the email in 00173 of Khalid, or one of ordinary skill in the art decides to send an additional email with the change history information of Nordquist (in addition to the email in 0173 of Khalid) makes no difference as there is no limiting definition, details, or examples of the characteristics of an audit report provided in the specification as filed. Thus, one can send an audit report using two or more emails. Likewise, on can view an audit report using two or more web pages as taught by Nordquist. It appears now, after the filing date of the claimed invention, applicant has decided to attempt to assign characteristics to the claimed audit report which were not disclosed in the specification as filed. See MPEP 2173.01 I: “During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art”, and “An applicant may not add a special definition or disavowal after the filing date of the application”.


Applicant argues:

The Office Action proposes the alleged benefit of presenting additional information to aid monitoring and diagnosing the pump system, but provides no source for this motivation. Thus, based on the foregoing, the Office Action has failed to make a prima facie rejection under 35 U.S.C. § 103, and the independent claims are patentable over any combination of Khalid, Stenner, IBM, Nordquist, Erman, Ma, Johnson, Ashburn, and Fletcher. 
Claims 11-17, 19, and 21 depend from independent claim 10 and are allowable at least based on their respective dependencies. Additionally, each of these claims recites a combination of subject matter that is not disclosed or suggested by the applied references. 
 

Examiner’s answer:
 	Khalid discloses using system information for diagnostic and troubleshooting purposes as in 0216. Additionally, one of ordinary skill in the art would understand that the information regarding the change history, and the information concerning the alerts, and the information concerning the parameters in the system of Nordquist would be used to diagnose and troubleshoot issues arising during monitoring the pump system. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746